On Petition for Rehearing.
PER CURIAM.
Respondent-appellee American Harvester now claims that Van Carpals, the employee of an independent contractor, was not within the reach of the doctrine of Seas Shipping Co. v. Sieracki, 328 U.S. 85, 66 S.Ct. 872, 90 L.Ed. 1099. For this contention it relies chiefly on United New York and New Jersey Sandy Hook Pilots Ass’n v. Halecki, 358 U.S. 613, 79 S.Ct. 517, 3 L.Ed.2d 541; West v. United States, 361 U.S. 118, 80 S.Ct. 189, 4 L.Ed.2d 161, and Filipek v. Moore-McCormack Lines, 2 Cir., 258 F.2d 734, certiorari denied 359 U.S. 927, 79 S.Ct. 605, 3 L.Ed.2d 629. The reliance is misplaced: in all three cases the work being done and the functional relation between ship and worker were in no way analogous to' that between ship and seaman. In contrast with these cases, the ship here was not withdrawn from navigation ; the inspection was routine; and the removal of a valve bonnet is an ordinary maintenance operation. Cf. Sprague v. Texas Co., 2 Cir., 250 F.2d 123.
In another aspect of its petition the' respondent-appellee seems not to realize that, upon the ascertainment of the facts, deduction of unseaworthiness is a conclusion of law, reviewable as such. Krey v. United States, 2 Cir., 123 F.2d 1008.
Petition denied.